DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

“According to one embodiment” should be omitted from the first line.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: -- MEMORY DEVICE AND MANUFACTURING METHOD OF MEMORY DEVICE WITH TRANSISTORS ABOVE MEMORY STACKS--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-15, and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 9 recite(s) the language (emphasis added) “a sixth conductive layer provided between the substrate and the sixth conductive layer”, where it is unclear how a layer can be between itself.

Claim(s) 18 recite(s) the language (emphasis added) “and the third semiconductor layer being electrically connected to the other end of the first semiconductor layer”, where the “third semiconductor layer” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-8, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, US 20200098774 A1, in view of Lai, US 20200343252 A1.

As to claim 1, Yeh discloses a memory device (see Yeh Fig 1) comprising: 
a substrate (see Yeh Para [0093]); a first stack (see Yeh Fig 17) provided above (see Yeh Fig 17) the substrate in a first direction (see Yeh Fig 17 Ref Z) perpendicular to a surface of the substrate (see Yeh Fig 17), the first stack including a first conductive layer (see Yeh Fig 17 Ref WL between Refs 712 and 713), and a second conductive layer (see Yeh Fig 17 Ref WL between Refs 711 and 712) provided between the substrate and the first conductive layer; 
a first semiconductor layer (see Yeh Fig 3A Refs 143b and 153b, and Para [0070]) extending in the first direction and neighboring the first stack in a second direction (see Yeh Fig 18 Ref Y) parallel to the surface of the substrate; 
a first memory layer (see Yeh Fig 3A Refs 143a and 153a) provided between the first stack and the first semiconductor layer; 
a first memory cell (see Yeh Fig 17 Ref WL between Refs 712 and 713 and Para [0067]) provided between the first conductive layer and the first semiconductor layer; 
a second memory cell (see Yeh Fig 17 Ref WL between Refs 711 and 712 and Para [0067]) provided between the second conductive layer and the first semiconductor layer; 
a first transistor (see Yeh Fig 3A Ref GSL and Para [0067]) provided in the first direction, the first transistor including a first terminal (see Yeh Fig 1 Ref 131) connected to one end of the first semiconductor layer in a third direction (see Yeh Fig 18 Ref X) which is parallel to the surface of the substrate and crosses the second direction, and a second terminal (see Yeh Fig 1 Ref 131) connected to a first interconnect (see Yeh Fig 1 Ref SL); and 
a second transistor (see Yeh Fig 3A Ref SSL and Para [0067]) provided in the first direction, the second transistor including a third terminal (see Yeh Fig 1 Ref 132) connected to the other end of the first semiconductor layer in the third direction, and a fourth terminal (see Yeh Fig 1 Ref 132)  connected to a second interconnect (see Yeh Fig 1 Ref BL).

Yeh does not appear to explicitly disclose a first transistor provided above the first semiconductor layer in the first direction; and
a second transistor  provided above the first semiconductor layer in the first direction

Lai discloses a first transistor provided above the first semiconductor layer in the first direction (see Lai Fig 11B Ref 1110); and
a second transistor  provided above the first semiconductor layer in the first direction (see Lai Fig 11B Ref 1110).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that memory device, as disclosed by Yeh, may have select transistors above a memory stack, as disclosed by Lai. The inventions are well known variants of 3D flash memories, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lai’s attempt to improve memory density (see Lai Para [0004]).

As to claim 2, Yeh and Lai disclose the memory device of claim 1, wherein 
the first semiconductor layer includes: a first portion provided at one end of the first semiconductor layer and connected to the first interconnect via the first transistor (see Yeh Fig 3A Ref GSL and portion adjacent Ref 315); 
a second portion provided at the other end of the first semiconductor layer and connected to the second interconnect via the second transistor (see Yeh Fig 3A Ref SSL and portion adjacent Ref 315); and 
a third portion provided between the first portion and the second portion (see Yeh Fig 3A Ref 370).

As to claim 4 Yeh and Lai disclose the memory device of claim 1, wherein 
the first transistor includes: a second semiconductor layer (see Lai Fig 11B Ref 1131) extending in the first direction; and a first gate insulating layer (see Lai Fig 11B Ref 1121) between a third conductive layer (see Lai Fig 11B Ref 1051) extending in the third direction and a side surface of the second semiconductor layer, and 
the second transistor includes: a third semiconductor layer (see Lai Fig 11B Ref 1131) extending in the first direction; and a second gate insulating layer (see Lai Fig 11B Ref 1121) between the third conductive layer and the third semiconductor layer (see Lai Fig 11B Ref 1051).

As to claim 5 Yeh and Lai disclose the memory device of claim 1, wherein 
the first memory layer includes: a charge storage layer (see Yeh Para [0071]); a first insulating layer between the charge storage layer and the first semiconductor layer (see Yeh Para [0071]); and a second insulating layer between the charge storage layer and the first stack (see Yeh Para [0071]).

As to claim 6 Yeh and Lai disclose the memory device of claim 1, further comprising: 
a fourth semiconductor layer provided above the substrate, the fourth semiconductor layer neighboring the first semiconductor layer in the third direction and neighboring the first stack in the second direction; 
a second memory layer provided between the fourth semiconductor layer and the first stack; a third memory cell provided between the first conductive layer and the fourth semiconductor layer; a fourth memory cell provided between the second conductive layer and the fourth semiconductor layer; 
a third transistor provided above the fourth semiconductor layer in the first direction, the third transistor including a fifth terminal connected to one end of the fourth semiconductor layer in the third direction, and a sixth terminal connected to a third interconnect; and 
a fourth transistor provided above the fourth semiconductor layer in the first direction, the fourth transistor including a seventh terminal connected to the other end of the fourth semiconductor layer in the third direction, and an eighth terminal connected to a fourth interconnect (see Yeh Fig 15 Refs 1441, 1442, and claim 1; Neighboring channel structures share the first stack and have the duplicate features.).

As to claim 7 Yeh and Lai disclose the memory device of claim 6, wherein 
the first transistor includes: a fifth semiconductor layer extending in the first direction; and a third gate insulating layer between a fourth conductive layer extending in the third direction and a side surface of the fifth semiconductor layer, 
the second transistor includes: a sixth semiconductor layer extending in the first direction; and a fourth gate insulating layer between the fourth conductive layer and a side surface of the sixth semiconductor layer, 
the third transistor includes: a seventh semiconductor layer extending in the first direction; and a fifth gate insulating layer between the fourth conductive layer and a side surface of the seventh semiconductor layer, and 
the fourth transistor includes: an eighth semiconductor layer extending in the first direction; and a sixth gate insulating layer between the fourth conductive layer and a side surface of the eighth semiconductor layer (see Lai Fig 11B Refs 1110 and 1120, and claim 2; Neighboring channel structures share the first stack and have the duplicate features.).

As to claim 8 Yeh and Lai disclose the memory device of claim 6, wherein 
a third insulting layer provided between the first semiconductor layer and the second semiconductor layer and between the first memory layer and the second memory layer (see Yeh Para [0071]).

As to claim 16 Yeh and Lai disclose memory device of claim 1, wherein 
each of the first and second conductive layers include a semiconductor (see Yeh Para [0068]).

As to claim 17 Yeh and Lai disclose the memory device of claim 1, further comprising: 
a third interconnect extending in the second direction and provided between the first interconnect and the second interconnect (see Yeh Fig 18A Ref ML1); and 
a fourth interconnect extending in the second direction and provided between the first interconnect and the third interconnect (see Yeh Fig 18A Ref 570), wherein 
the third and fourth interconnects are isolated from the first semiconductor layer (see Yeh Fig 18A Refs ML1 and 570, and Fig 1 Refs 131 and 132; Transistors isolate interconnections.).

As to claim 18 Yeh discloses a manufacturing method of a memory device (see Yeh Fig 1), comprising: 
forming on a substrate (see Yeh Para [0093]) a first stack (see Yeh Fig 17) including a first layer (see Yeh Fig 17 Ref WL between Refs 712 and 713) and a second layer (see Yeh Fig 17 Ref WL between Refs 711 and 712), the first layer being disposed above the substrate in a first direction perpendicular (see Yeh Fig 17 Ref Z) to a surface of the substrate (see Yeh Fig 17), and the second layer being disposed between the first layer and the substrate; 
forming a trench in the first stack (see Yeh Fig 8A), the trench extending in a second direction parallel to the surface of the substrate (see Yeh Fig 18 Ref Y); 
forming a first memory layer on a side surface of the first stack in the trench (see Yeh Fig 3A Refs 143a and 153a); 
forming a first semiconductor layer on the memory layer (see Yeh Fig 3A Refs 143b and 153b); 
forming a first conductive layer above the first semiconductor layer in the first direction (see Yeh Fig 12A Ref 1250);
forming a first semiconductor layer of a first transistor (see Yeh Fig 3A Ref GSL) on a first insulating layer (see Yeh Fig 3A Ref 715), and forming a second semiconductor layer of a second transistor (see Yeh Fig 3A Ref SSL) on a second insulating layer (see Yeh Fig 3A Ref 715), the second semiconductor layer being electrically connected to one end of the first semiconductor layer in the second direction (see Yeh Fig 1 Refs 131 and 132); and
forming a first interconnect above the first semiconductor layer in the first direction (see Yeh Fig 17 Ref 551), and forming a second interconnect above the second semiconductor layer in the first direction (see Yeh Fig 17 Ref 560).

Yeh does not appear to explicitly disclose 
forming a first hole and a second hole in the first conductive layer; 
forming a first semiconductor layer of a first transistor on a first insulating layer in the first hole, and forming a second semiconductor layer of a second transistor on a second insulating layer in the second hole;
and the third semiconductor layer being electrically connected to the other end of the first semiconductor layer in the second direction.

Lai discloses 
forming a first hole and a second hole in the first conductive layer (see Lai Fig 10A Ref 915, 1051, and 905); 
forming a first semiconductor layer of a first transistor on a first insulating layer in the first hole (see Lai Fig 11B 1051), and forming a second semiconductor layer of a second transistor on a second insulating layer in the second hole (see Lai Fig 11B 1051);
and the third semiconductor layer being electrically connected to the other end of the first semiconductor layer in the second direction (see Lai Fig 11B 1131).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that memory device, as disclosed by Yeh, may have select transistors above a memory stack, as disclosed by Lai. The inventions are well known variants of 3D flash memories, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lai’s attempt to improve memory density (see Lai Para [0004]).

Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, US 20200098774 A1, and Lai, US 20200343252 A1 in view of Lu, US 20210057432 A1.

As to claim 3, Yeh and Lai disclose the memory device of claim 2, wherein
an impurity concentration of the first portion and an impurity concentration of the second portion have a relation to an impurity concentration of the third portion (see Yeh Para [0092]).

Yeh and Lai do not appear to disclose are higher than.

Lu discloses are higher than (see Lu Fig 1G Ref 106a and Para [0023]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that memory device, as disclosed by Yeh and Lu, may selectively dope current bearing elements, as disclosed by Lu. The inventions are well known variants of 3D flash memories, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lu’s attempt to improve stability of memory operations (see Lu Para [0003]).

As to claim 19 Yeh, Lai, and Lu disclose the manufacturing method of claim 18, further comprising: 
etching one end and the other end in the second direction of a first portion of the first semiconductor layer (see Lu Fig 1C 104a and Fig 1D Ref 106); and forming a second portion at the one end of the first portion (see Lu Fig 1D Ref 105), and forming a third portion at the other end of the first portion (see Lu Fig 1D Ref 105), the first portion being provided between the second portion and the third portion in the second direction (see Lu Fig 1D Ref 106), an impurity concentration of the second portion being higher than an impurity concentration of the first portion, and an impurity concentration of the third portion being higher than the impurity concentration of the first portion (see Lu Fig 1G Ref 106a and Para [0023]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, US 20200098774 A1, and Lai, US 20200343252 A1 in view of Lee, US 20140042520 A1.

As to claim 20 Yeh and Lai disclose the manufacturing method of claim 18, further comprising: 
forming the first layer as a second conductive layer, and forming the second layer as the second conductive layer.

Yeh and Lai do not appear to explicitly disclose
replacing the first layer with a second conductive layer, and replacing the second layer with the second conductive layer.

Lee discloses replacing the first layer with a second conductive layer, and replacing the second layer with the second conductive layer (see Lee Figs 6D-F Refs 112a and 155).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that memory device, as disclosed by Yeh and Lu, may incorporate sacrificial word line structures, as disclosed by Lee. The inventions are well known variants of 3D memory structures, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lee’s attempt to improve reliability (see Lee Para [0064]).

Allowable Subject Matter
Claim(s) 9-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 9):
a third memory layer provided between the ninth semiconductor layer and the second stack; a fifth memory cell provided between the fifth conductive layer and the ninth semiconductor layer; and a sixth memory cell provided between the sixth conductive layer and the ninth semiconductor layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rhie, US 20140192596 A1 discloses a transistor above.
Li, US 20190279726 A1 discloses a stack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 04/06/2022